Title: To James Madison from George Luckey, 17 October 1811 (Abstract)
From: Luckey, George
To: Madison, James


17 October 1811. Acknowledges receipt of JM’s letter [not found] and is glad he is in good health. Concedes that the people suffer hardships because of the injustice and cruelty of men filled with envy, but they have it better than many others and enjoy liberty when many men are not pleased with liberty. Deplores those who wish to be masters of the world and denounces them as madmen. When he wrote to JM, it seemed best to some to restrict U.S. trade to this country, but every day the state of affairs changes and at this juncture who can say what is best? Suggests allowing merchantmen to arm and defend themselves on the high seas and give the captors by law half the booty captured. Profit was made in this way during the American war and people are eager for wealth. Also suggests negotiating with Europeans to defend both them and the U.S. against the despot of the sea, who will never be fair unless compelled. Excessive forbearance will break the spirit of the citizens and be the cause of much evil. Long ago God gave Americans liberty, peace, and safety, and He still defends these things. The U.S. cause is best, for it is the cause of justice and truth. Americans can fight to the end to defend the country, but they see the enemy striving to divide and weaken them. Exhorts the nation’s leaders to be of good spirit. They have the wishes and prayers of all good men; and just as the Israelites fought, so too Americans are fighting bravely against enemies who are the enemies of justice and truth, as well as of much else. Advocates reliance on God who will be with Americans and make them successful.
